Citation Nr: 0614254	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-32 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee disorder, claimed as secondary to service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Pittsburgh, 
Pennsylvania, which in pertinent part, denied service 
connection for osteoarthritis of the left knee, claimed as 
secondary to service-connected right knee disorder.


FINDING OF FACT

The veteran's left knee disorder, is proximately due to his 
service-connected right knee disorder.


CONCLUSION OF LAW

A current left knee disorder is secondary to a service 
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  Cf. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Factual Background

Service connection has been in effect for a right knee 
disability since the day after the veteran's separation from 
service.

On VA psychiatric examination in January 1973, it was noted 
that the veteran tended to dwell on a problem with his 
"knees."  A general medical examination at the same time he 
had no instability or limitation of motion in the right knee.  
No findings were reported referable to the left knee.

The veteran underwent VA hospitalization in December 1973, 
when right knee instability was noted.  

On VA hospitalization in February 1974, the diagnosis was 
anterior cruciate tear.  He was noted to have medial 
collateral and lateral collateral instability.  While not 
specified in the hospital report, the cruciate tear 
apparently involved the right knee.

Records from Sewickley Valley Hospital dated in December 2000 
show that the veteran underwent left arthroscopic 
meniscectomy.  He was subsequently noted to be doing well 
with no swelling and minor aches.  

VA outpatient treatment records dated from 2002 to 2003 
reflect continuing treatment for bilateral knee pain.  A 
March 2003 notation shows that the veteran complained of left 
knee pain.  The examiner felt that the veteran's left knee 
was developing degenerative arthritis, secondary to severe 
arthritis that he had in his right knee and due to favoring 
the left knee for prolonged periods of time.  

During an October 2002 VA examination, the veteran related 
that his left knee began hurting in 1996 and he had a 
cortisone injection which provided no relief.  In December 
2000, he reported that he underwent arthroscopy and 
chondroplasty for severe bone-on-bone chrondrosis of the 
medial compartment.  He felt his left knee caused him limited 
disability and he was able to walk on level ground without a 
cane.  The diagnostic impression was left knee 
osteoarthritis.  

The examiner opined that the veteran was an athletic 
individual who played multiple sports throughout his life and 
was likely to have osteoarthritis in his knees.  He further 
stated that his left knee injury was not due to his right 
knee disorder, but that the left knee injury may have been 
exacerbated, and left knee symptoms may have been increased 
due to him favoring his left leg as a result of his right 
knee condition.  

An October 2002 VA X-ray study of the veteran's left knee 
showed no evidence of fracture or dislocation; mild to 
moderate degenerative changes; minimal ossification of the 
quadriceps tendons insertions at the anterior superior 
margins of both patellae; and minimal ossification of the 
patellar ligament insertions at the anterior inferior margins 
of both patellae.  

A September 2003 VA X-ray study of the veteran's left knee 
demonstrated a medial and patellofemoral joint osteoarthritic 
change with neat complete joint space narrowing medially as 
well as patellofemoral narrowing with osteophytes.  

In October 2003, C.T. O'Donnell, M.D., wrote that the veteran 
was required to undergo left knee athroplasty in December 
2000, due to degeneration following gait dysfunction and 
right knee arthritis.  He concluded that the left knee should 
be considered within the same realm as the right knee.   

In November 2003 the veteran was afforded a VA orthopedic 
examination.  He complained of increased pain in his left 
knee which restricted activity.  He denied the use of an 
assistive device to walk and reported that he was able to 
carry on activities of his daily living.  The diagnostic 
impression was left knee osteoarthritis. 

The examiner opined that the veteran's service-connected 
right knee condition did not directly cause his left knee 
condition.  He felt that over the years the veteran favored 
his left knee and that may have contributed to its 
degeneration.  The examiner concluded that the veteran's left 
knee osteoarthritis occurred secondary to a meniscal injury 
and was worsened by total meniscectomy.
 
In March 2004 the RO received a private medical statement 
from N.J. Kubik, M.D., in which he stated that he had treated 
the veteran since 2004 due to a long history of right knee 
problems since a military injury.  The examiner stated that 
the veteran had been favoring his right knee for several 
years and putting increased stress on his left knee, per his 
report.  His left knee supported more than 50 percent of his 
body weight over the past 25 years.  A private X-ray study 
showed bone on bone arthritis of the medial compartment with 
varus deformity.

Analysis

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) (holding that 
secondary service connection is also available for 
aggravation of a non-service-connected disability by a 
service connected disease or disability).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

There is both positive and negative evidence with respect to 
this claim.  The positive evidence includes a March 2003 VA 
outpatient record notation, and private medical opinions in 
October 2003 and March 2004.  These statements all can be 
read as concluding that the veteran's left knee disorder was 
due to the right knee condition.
 
The long history of right knee instability also supports the 
opinions that the right knee disability caused the veteran to 
place extra stress on the left knee.

Evidence against the claim includes an October 2002 and  
November 2003 VA examination report, in which the examiners 
both stated that the veteran's left knee injury was not due 
to his right knee disorder.  However, both examiners also 
seemed to conclude that the service-connected right knee 
injury exacerbated his left knee disability. 

Following a careful review of the record, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the evidence is at least in equipoise 
and thus supports the veteran's claim of service connection 
for a left knee disorder, that was sustained due to his 
service-connected right knee disorder.


ORDER

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a service-connected right knee 
disorder is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


